Exhibit 10.4

MID-CON ENERGY PARTNERS, LP

LONG-TERM INCENTIVE PROGRAM

SECTION 1. Purpose of the Program.

The Mid-Con Energy Partners, LP Long-Term Incentive Program (the “Program”) has
been adopted by Mid-Con Energy GP, LLC, a Delaware limited liability company
(the “Company”), general partner of Mid-Con Energy Partners, LP, a Delaware
limited partnership (the “Partnership”). The Program is intended to promote the
interests of the Partnership and the Company and their Affiliates (as defined
below) by providing to Employees, Consultants and/or Directors, incentive
compensation awards based on Units (as defined below) to encourage superior
performance. The Program is also contemplated to enhance the ability of the
Company and its Affiliates to attract and retain the services of individuals who
are essential for the growth and profitability of the Partnership and its
subsidiaries and to encourage them to devote their best efforts to advancing the
business of the Partnership and its subsidiaries.

SECTION 2. Definitions.

As used in the Program, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom Unit,
an Other Unit-Based Award, or a Unit Award granted under the Program, and
includes any tandem DERs granted with respect to a Phantom Unit.

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

“Board” means the Board of Directors of the Company.

“Cause” means, except as otherwise provided in the terms of the Award Agreement,
(i) conviction of a Participant by a court of competent jurisdiction of any
felony or a crime involving moral turpitude; (ii) a Participant’s willful and
intentional failure or willful and intentional refusal to follow reasonable and
lawful instructions of the Board; (iii) a Participant’s material breach or
default in the performance of his obligations under an Award Agreement or any
employment agreement between the Participant and the Company or any Affiliate;
or (iv) a Participant’s act of misappropriation, embezzlement, intentional fraud
or similar conduct involving the Company or any of its Affiliates.



--------------------------------------------------------------------------------

“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events:

(i) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than the Company or an
Affiliate of the Company, shall become the beneficial owner, by way of merger,
consolidation, recapitalization, reorganization or otherwise, of 50% or more of
the combined voting power of the equity interests in the Company or the
Partnership;

(ii) the limited partners of the Partnership approve, in one or a series of
transactions, a program of complete liquidation of the Partnership;

(iii) the sale or other disposition by either the Company or the Partnership of
all or substantially all of its assets in one or more transactions to any Person
other than the Company or an Affiliate of the Company;

(iv) a transaction resulting in a Person other than the Company or an Affiliate
of the Company being the general partner of the Partnership; or

(v) except with respect to Other Unit-Based Awards evidenced by “Performance
Unit-Based Award Agreements” which provide for the deferral of compensation and
are subject to Section 409A of the Code (“Section 409A Performance Unit-Based
Awards”), any time at which individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a Company Director subsequent to the Effective Date whose election, or
nomination for election by the Partnership’s unitholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board will
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as the result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board.

Notwithstanding the foregoing, if a Change of Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
and is subject to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), then, to the extent required to comply with Section 409A of the
Code, the transaction or event described in clause (i), (ii), (iii), (iv) or
(v) above with respect to such Award must also constitute a “change of control
event” as defined in the Treasury Regulation § 1.409A-3(i)(5).

For the avoidance of doubt, clause (v) of this definition shall not constitute a
“Change of Control” for purposes of any Section 409A Performance Unit-Based
Award.

“Committee” means the Board or the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Program.

“Consultant” means an individual, other than an Employee or a Director, who
renders consulting services to the Company, the Partnership or an Affiliate of
either.

“DER” or “Distribution Equivalent Right” means a contingent right, which may be
granted, if it all, only in tandem with a specific Phantom Unit Award, to
receive with respect to each Phantom Unit subject to the Award an amount in
cash, Units and/or Phantom Units equivalent in value to the distributions made
by the Partnership with respect to a Unit during the period such Award is
outstanding.

 

2



--------------------------------------------------------------------------------

“Director” means a member of the board of directors of the Company, the
Partnership or an Affiliate of the Company, who is not an Employee or a
Consultant (other than in that individual’s capacity as a Director).

“Employee” means an employee of the Company or an Affiliate of the Company, who
performs services for the Company, the Partnership or an Affiliate of either.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of a Unit means the closing sales price of a Unit on the
principal national securities exchange or other market in which trading in Units
occurs on the applicable date (or, if there is no trading in the Units on such
date, on the next preceding date on which there was trading) as reported in The
Wall Street Journal (or other reporting service approved by the Committee). If
Units are not traded on a national securities exchange or other market at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

“Option” means an option to purchase Units granted under the Program.

“Other Unit-Based Award” means an Award granted pursuant to Section 6(d) of the
Program.

“Participant” means an Employee, Consultant or Director granted an Award under
the Program.

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

“Phantom Unit” means a notional unit granted under the Program that upon vesting
entitles the Participant to receive a Unit or an amount of cash equal to the
Fair Market Value of a Unit, as determined by the Committee in its sole
discretion.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

“Restricted Unit” means a Unit granted under the Program that is subject to a
Restricted Period.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.

 

3



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.

“Unit” means a common unit representing a limited partnership interest of the
Partnership.

“Unit Appreciation Right” or UAR” means a contingent right that entitles the
holder to receive, in cash or Units, as determined in the sole discretion of the
Committee, the excess of the Fair Market Value of a Unit on the exercise date of
the UAR over the exercise price of the UAR.

“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.

SECTION 3. Administration.

The Program shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing (including an email, fax, or
other electronic communication that is authenticated according to the Uniform
Electronic Transactions Act or that is deemed signed by the Committee’s Chair),
shall be the acts of the Committee. Subject to the terms of the Program and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Program, the Committee shall have full power
and authority to: (i) designate Participants; (ii) determine the type or types
of Awards to be granted to a Participant; (iii) determine the number of Units to
be covered by Awards; (iv) determine the terms and conditions of any Award
(including, but not limited to performance requirements for such Award);
(v) determine whether, to what extent, and under what circumstances Awards may
be exercised, canceled, forfeited or settled (and, if settled, whether and the
extent to which settlement is in Units, cash, other property or any combination
thereof), and the method or methods by which Awards may be exercised, canceled,
forfeited or settled; (vi) interpret and administer the Program and any
instrument or agreement relating to an Award made under the Program;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Program; (viii) take any action or exercise any power or right reserved,
explicitly or implicitly, to the Committee under the Program or any Award
Agreement; and (ix) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the
Program; provided that with respect to an Award that provides for the deferral
of compensation and is subject to Section 409A of the Code, the Committee does
not have authority to take an action that subjects a Participant to accelerated
or additional taxes pursuant to Section 409A of the Code. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Program or an Award Agreement in such manner and to such extent as the Committee
deems necessary or appropriate. The Committee may, in its sole discretion,
provide for the extension of the exercisability of an Award, accelerate the
vesting or exercisability of an Award, eliminate or make less restrictive any
restrictions applicable to an Award, waive any restriction or other provision of
this Program or an Award or otherwise amend or modify an Award in any manner
that (i) is either (A) not adverse to the Participant to whom such Award was
granted or (B) consented to by such Participant, and (ii) with respect to an
Award that provides for the deferral

 

4



--------------------------------------------------------------------------------

of compensation and is subject to Section 409A of the Code, does not cause the
Participant’s taxes to be accelerated or increased pursuant to Section 409A of
the Code. Unless otherwise expressly provided in the Program, all designations,
determinations, interpretations, and other decisions under or with respect to
the Program or any Award shall be within the sole discretion of the Committee,
may be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate of the Company,
any Participant, and any other holder or beneficiary of any Award.

SECTION 4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be delivered with respect to
Awards under the Program is          Units. Units withheld from an Award to
either satisfy the Company’s or an Affiliate’s tax withholding obligations with
respect to the Award, or pay the exercise price of an Award, shall not be
considered to be Units delivered under the Program for this purpose. If any
Award is forfeited, cancelled, exercised, paid, or otherwise terminates or
expires without the actual delivery of Units pursuant to such Award (the grant
of Restricted Units is not a delivery of Units for this purpose), the Units
subject to such Award shall again be available for Awards under the Program. The
limit for Awards that may be settled in cash shall be $        . The Board and
the appropriate officers of the Company are authorized to take from time to time
whatever actions are necessary, and to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that Units are available for issuance pursuant to Awards. If no Units
remain available under the Program for issuance in settlement of an Award, such
Award will be settled in cash.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award may consist, in whole or in part, of Units acquired in the open market,
from the Partnership, any Affiliate of the Partnership, or any other Person, or
newly issued Units, or any combination of the foregoing, as determined by the
Committee in its sole discretion.

(c) Adjustments. In the event that any distribution (whether in the form of
cash, Units, other securities, or other property), recapitalization, split,
reverse split, reorganization or liquidation, merger, consolidation, split-up,
spin-off, separation, combination, repurchase, acquisition of property or
securities, or exchange of Units or other securities of the Partnership,
issuance of warrants or other rights to purchase Units or other securities of
the Partnership, or other similar transaction or event affects the Units, then
the Committee shall, in such manner as it may deem equitable, adjust any or all
of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, (iii) the grant or
exercise price with respect to any Award, (iv) the performance criteria (if any)
for an Award that vests upon satisfaction of performance criteria other than
continued service as an Employee, Consultant or Director (v) the appropriate
Fair Market Value and other price determinations for such Awards and (vi) any
other limitations contained within this Program or, subject to Section 8(m),
make provision for a cash payment to the holder of an outstanding Award;
provided, that the number of Units subject to any Award shall always be a whole
number.

 

5



--------------------------------------------------------------------------------

SECTION 5. Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee and receive an Award under the Program.

SECTION 6. Awards.

(a) Options and UARs. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options and/or UARs shall be
granted, the number of Units to be covered by each Option or UAR, the exercise
price thereof, the Restricted Period and other conditions and limitations
applicable to the exercise of the Option or UAR, including the following terms
and conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Program.

(i) Exercise Price. The exercise price per Unit purchasable under an Option or
subject to a UAR shall be determined by the Committee at the time the Option or
UAR is granted but may not be less than the Fair Market Value of a Unit as of
the date of grant of the Option or UAR.

(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option or UAR grant, which
may include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect to an Option may be
made or deemed to have been made, which may include, without limitation, cash,
check acceptable to the Company, withholding Units from the Award, a
“cashless-broker” exercise through procedures approved by the Company, or any
combination of the above methods, having a Fair Market Value on the exercise
date equal to the relevant exercise price.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of all of a Participant’s service relationships, as
applicable, with the Company and all of its Affiliates as an Employee,
Consultant or Director for any reason during the applicable Restricted Period,
all outstanding, unvested Options and UARs as of the date of such termination
shall be forfeited by the Participant. The Committee may, in its sole
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options or UARs; provided that with respect to an Award that
provides for the deferral of compensation and is subject to Section 409A of the
Code, the Committee does not have authority to take an action that subjects a
Participant to accelerated or additional taxes pursuant to Section 409A of the
Code.

(b) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
and/or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Units or Phantom Units may become vested
or forfeited and such other terms and conditions as the Committee may establish
with respect to such Awards.

 

6



--------------------------------------------------------------------------------

(i) DERs. To the extent provided by the Committee, in its sole discretion, a
grant of Phantom Units may or may not include a tandem DER grant, which may
provide that such DERs shall be paid directly to the Participant, be credited to
a bookkeeping account (with or without interest in the sole discretion of the
Committee), be “reinvested” in Restricted Units or additional Phantom Units and
be subject to the same or different vesting restrictions as the tandem Phantom
Unit Award, or be subject to such other provisions or restrictions as determined
by the Committee in its sole discretion. Absent a contrary provision in the
Award Agreement, except with respect to a Phantom Unit Award that vests upon
satisfaction of performance criteria other than continued service as an
Employee, Consultant or Director, upon a distribution with respect to a Unit,
DERs equal in value to such distribution shall be paid promptly to the
Participant in cash without vesting restrictions. With respect to a Phantom Unit
Award that vests upon satisfaction of performance criteria other than continued
service as an Employee, Consultant or Director, DERs equal in value to such
distribution that would otherwise be payable on or after the date of grant but
prior to vesting of the associated Phantom Unit Award shall be credited to a
bookkeeping account established by the Company, which bookkeeping account shall
not bear interest and shall be subject to forfeiture until such time as the
associated Phantom Unit Award vests, and the amounts credited to such
bookkeeping account shall be paid to the holder of the Phantom Unit Award within
30 days following the vesting of the associated Phantom Unit Award.
Notwithstanding the foregoing, DERs shall be paid in a manner that is exempt
from or in compliance with Section 409A of the Code.

(ii) UDRs. To the extent provided by the Committee, in its sole discretion, a
grant of Restricted Units may provide that UDRs shall be subject to the same
forfeiture and other restrictions as the Restricted Unit and, if restricted,
UDRs shall be held, without interest, until the Restricted Unit vests or is
forfeited, with UDRs being paid or forfeited at the same time, as the case may
be. In addition, the Committee may provide that UDRs be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
proscribe. Absent a contrary provision in the Award Agreement, UDRs shall be
paid promptly to the holder of the Restricted Unit without vesting restrictions.
Notwithstanding the foregoing, UDRs shall be paid in a manner that is exempt
from or in compliance with Section 409A of the Code.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of all of a Participant’s service relationships, as
applicable, with the Company and all of its Affiliates as an Employee,
Consultant or Director for any reason during the applicable Restricted Period,
all outstanding, unvested Restricted Units and Phantom Units awarded the
Participant shall be automatically forfeited on such termination. The Committee
may, in its sole discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Restricted Units and/or Phantom Units; provided that
with respect to an Award that provides for the deferral of compensation and is
subject to Section 409A of the Code, the Committee does not have authority to
take an action that subjects a Participant to accelerated or additional taxes
pursuant to Section 409A of the Code.

(iv) Lapse of Restrictions.

(A) Phantom Units. Upon or as soon as reasonably practical following the vesting
of each Phantom Unit and any terms of the Phantom Unit Award relating to
payment,

 

7



--------------------------------------------------------------------------------

and further subject to the provisions of Section 8(b), the Participant shall be
entitled to receive from the Company one Unit or cash equal to the Fair Market
Value of one Unit on the date of vesting. Whether a Phantom Unit Award is
settled in Units or cash shall be determined in the sole discretion of the
Committee.

(B) Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit. For payments related to Restricted Units that
are deferred compensation regulated by Section 409A of the Code, unless the
Committee provides otherwise in an Award Agreement, that payment date is not
later than March 15 of the calendar year following the calendar year in which
the vesting of each Phantom Unit occurs.

(c) Unit Awards. Unit Awards may be granted under the Program to such Employees,
Consultants and/or Directors and in such amounts as the Committee, in its sole
discretion, may select.

(d) Other Unit-Based Awards. Other Unit-Based Awards may be granted under the
Program to such Employees, Consultants and/or Directors as the Committee, in its
sole discretion, may select. An Other Unit-Based Award shall be an award
denominated or payable in, valued in or otherwise based on or related to Units,
in whole or in part. The Committee shall determine the terms and conditions of
any such Other Unit-Based Award. Upon vesting, an Other Unit-Based Award may be
settled in cash, Units (including Restricted Units), other property or any
combination thereof, as determined in the sole discretion of the Committee.

(e) General.

(i) Awards May Be Granted Separately or Together. Awards may, in the sole
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Program or
any award granted under any other program of the Company or any Affiliate of the
Company. Awards granted in addition to or in tandem with other Awards or awards
granted under any other program of the Company or any Affiliate of the Company
may be granted either at the same time as or at a different time from the grant
of such other Awards or awards.

(ii) Limits on Transfer of Awards.

(A) Except as provided in Paragraph (C) below, each Option and Unit Appreciation
Right shall be exercisable only by the Participant during the Participant’s
lifetime, or by the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.

(B) Except as provided in Paragraph (C) below, no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate of the
Company.

 

8



--------------------------------------------------------------------------------

(C) To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish. In the terms of an Award Agreement, the Committee may allow
the designation of a death beneficiary for cash payments.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Program pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Program or the rules, regulations,
and other requirements of the SEC, any stock exchange upon which such Units or
other securities are then listed, and any applicable federal or state laws, and
the Committee may cause a legend or legends to be inscribed on any such
certificates to make appropriate reference to such restrictions.

(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Program or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any governmental agency or authority or securities exchange.
No Units or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Program or the
applicable Award Agreement (including, without limitation, any exercise price or
tax withholding) is received by the Company.

(vii) Actions Upon the Occurrence of Certain Events. Upon the occurrence of a
Change of Control, any change in applicable law or regulation affecting the Plan
or Awards thereunder, or any change in accounting principles affecting the
financial statements of the Partnership, or unless the Committee shall determine
otherwise in the Award Agreement, the Committee, in its sole discretion, without
the consent of any Participant or holder of the Award, and on such terms and
conditions as it deems appropriate, may take any one or more of the following
actions to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or an outstanding Award:

(A) provide for either (i) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated without payment), or (ii) the
replacement of such Award with other rights or property selected by the
Committee in its sole discretion;

 

9



--------------------------------------------------------------------------------

(B) provide that such Award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar options, rights or
awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests, values and prices, including, but not limited to, exercise
prices;

(C) make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;

(D) provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

(E) provide that the Award cannot be exercised or become payable after such
event (i.e., shall terminate upon such event).

Notwithstanding the foregoing in this subsection (vii), any such action
contemplated under this subsection (vii) shall be effective only to the extent
that such action will not cause any Award that is designed to satisfy
Section 409A of the Code to fail to satisfy such section.

SECTION 7. Amendment, Modification and Termination.

The Board may amend, modify, suspend or terminate this Program (and the
Committee may amend an Award Agreement) for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall apply to such Participant without the consent of such Participant and
(ii) no amendment or alteration shall be effective prior to its approval by the
unitholders of the Partnership to the extent unitholder approval is otherwise
required by applicable legal requirements or the requirements of the securities
exchange on which the Partnership’s units are listed, including any amendment
that (A) expands the types of Awards available under this Program,
(B) materially increases the number of Units available for Awards under this
Program, (C) materially expands the classes of persons eligible for Awards under
this Program, (D) materially extends the term of this Program, (E) materially
changes the method of determining the exercise price of Options or UARs,
(F) deletes or limits any provisions of this Program that prohibit the repricing
of Options or UARs, or (G) decreases any minimum vesting requirements for any
Award.

SECTION 8. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Program, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

10



--------------------------------------------------------------------------------

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate of the Company is
authorized to withhold from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
at the time of the creation of compensation as defined in the applicable tax or
withholding laws, rules or regulations or at any later time, the amount (in
cash, Units, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Program and to take such other action as
may be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate of the Company or in the service of the Company or any
Affiliate of the Company as a Consultant or Director. Furthermore, the Company
or an Affiliate of the Company may at any time dismiss a Participant from
employment or service free from any liability or any claim under the Program,
unless otherwise expressly provided in the Program, any Award Agreement or other
agreement.

(d) Governing Law. The validity, construction, and effect of the Program and any
rules and regulations relating to the Program shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.

(e) Severability. If any provision of the Program or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Program or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Program or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Program and any such
Award shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate of
the Partnership to recover the same under Section 16(b) of the Exchange Act, and
any payment tendered by a Participant, other holder or beneficiary in connection
with the exercise of such Award shall be promptly refunded to the relevant
Participant, holder or beneficiary.

(g) No Trust or Fund Created. Neither the Program nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

 

11



--------------------------------------------------------------------------------

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Program or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(i) Headings. Headings are given to the Sections and subsections of the Program
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Program or any provision thereof.

(j) Facility of Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

(k) Participation by Affiliates. In making Awards to Employees employed by an
Affiliate of the Company, the Committee shall be acting on behalf of such
Affiliate, and to the extent the Partnership has an obligation to reimburse such
Affiliate for compensation paid for services rendered for the benefit of the
Partnership, such payments or reimbursement payments may be made by the
Partnership directly to such Affiliate, and, if made to the Company, shall be
received by the Company as agent for such Affiliate.

(l) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(m) Compliance with Section 409A.

(i) Awards made under this Program are intended to comply with or be exempt from
Section 409A of the Code, and ambiguous provisions hereof, if any, shall be
construed and interpreted in a manner consistent with such intent. No payment,
benefit or consideration shall be substituted for an Award if such action would
result in the imposition of taxes under Section 409A of the Code.
Notwithstanding anything in this Program to the contrary, if any Program
provision or Award under this Program would result in the imposition of an
additional tax under Section 409A of the Code, that Program provision or Award
shall be reformed, to the extent permissible under Section 409A of the Code, to
avoid imposition of the additional tax, and no such action shall be deemed to
adversely affect the Participant’s rights to an Award.

(ii) Unless the Committee provides otherwise in an Award Agreement, each Phantom
Unit (or portion thereof if the Phantom Unit is subject to a vesting schedule)
shall be settled no later than the 15th day of the third month after the end of
the first calendar year in which the Award (or such portion thereof) is no
longer subject to a “substantial risk of forfeiture” within the meaning of
Section 409A of the Code. If the Committee determines that a Phantom Unit is
intended to be subject to Section 409A of the Code, the applicable Award
Agreement shall include terms that are designed to satisfy the requirements of
Section 409A of the Code.

(iii) Notwithstanding anything herein or in any Award Agreement to the contrary,
if the Participant is a “specified employee” within the meaning of Section 409A
of the Code(a)(2)(B)(i) on the date on which the Participant has a “separation
from service” (other than

 

12



--------------------------------------------------------------------------------

due to death) within the meaning of Treasury Regulation § 1.409A-1(h), any Award
payable or settled on account of separation from service that is deferred
compensation subject to Section 409A of the Code shall be paid or settled on the
earliest of (1) the first business day following the expiration of six months
from the Participant’s separation from service, (2) the date of the
Participant’s death, or (3) such earlier date as complies with the requirements
of Section 409A of the Code.

(n) No Guarantee of Tax Consequences. None of the Board, the Partnership, the
Company, any Affiliate of the Company nor the Committee makes any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any person participating or eligible to participate hereunder.

(o) Claw-back Policy. All Awards (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon any
receipt or exercise of any Award or upon the receipt or resale of any Units
underlying the Award) shall be subject to the provisions of any claw-back policy
implemented by the Partnership or the Company, including, without limitation,
any claw-back policy adopted to comply with the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, to the extent set forth in such claw-back policy and/or
in the applicable Award Agreement.

SECTION 9. Term of the Program.

The Program, shall be effective on December 20, 2011 (“Effective Date”). The
Program shall continue until the earliest of (i) the date terminated by the
Board, (ii) all Units available under the Program have been issued to
Participants, or (iii) the 10th anniversary of the date on which the Program was
approved by the Company. However, any Award granted prior to such termination,
and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under such Award, shall extend beyond such termination date.

 

13